DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           ALFONSO RAZZ,
                              Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D16-2400

                           [February 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2014-CF-000570-
AXXX-MB.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

                      ON MOTION FOR REHEARING

PER CURIAM.

   We deny appellant’s motion for rehearing and amended motion for
rehearing, but withdraw our previously issued per curiam decision and
substitute the following in its place.

   Affirmed. Taylor v. State, 114 So. 3d 355 (Fla. 4th DCA 2013); contra
Lewars v. State, 42 Fla. L. Weekly D1098 (Fla. 2d DCA May 12, 2017),
review granted, No. SC17-1002, 2017 WL 4022360 (Fla. Sept. 13, 2017).

GERBER, C.J., MAY and LEVINE, JJ., concur.